Citation Nr: 1530253	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent from May 12, 2010 and 20 percent from June 16, 2011 for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right upper extremity weakness.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected urinary incontinence.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fecal incontinence.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

On October 7, 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to cancel his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the issues of entitlement to increased initial disability ratings for service-connected peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, right upper extremity weakness, urinary incontinence, and fecal incontinence, the Veteran submitted a written request to "cancel this appeal" in October 2014, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


